UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2011 Date of Reporting Period: 03/31/2011 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 3/31/2011 VALUE - COMMON STOCKS 89.29% Consumer Discretionary - Automobiles & Components 0.99% 70,000 Thor Industries, Inc. 2,335,900 Consumer Discretionary - Durables & Apparel 3.13% 60,000 G-III Apparel Group, Ltd. * 2,254,800 345,000 Liz Claiborne, Inc. * 1,859,550 55,000 Tupperware Brands Corporation 3,284,050 7,398,400 Consumer Discretionary - Media 1.24% 50,000 Morningstar, Inc. 2,919,000 Consumer Discretionary - Retailing 7.93% 105,000 Aaron's, Inc. 2,662,800 85,000 Ascena Retail Group, Inc. * 2,754,850 135,000 Express, Inc. 2,637,900 55,000 Jos. A. Bank Clothiers, Inc. * 2,798,400 77,500 Monro Muffler Brake, Inc. 2,555,950 75,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 3,609,750 65,000 Zumiez Inc. * 1,717,950 18,737,600 Consumer Discretionary - Services 2.67% 125,000 Texas Roadhouse, Inc. 2,123,750 410,000 Wendy's/Arby's Group, Inc. 2,062,300 60,000 WMS Industries Inc. * 2,121,000 6,307,050 Consumer Staples - Food, Beverage & Tobacco 1.08% 45,000 TreeHouse Foods, Inc. * 2,559,150 Consumer Staples - Household & Personal Products 0.97% 200,000 Prestige Brands Holdings, Inc. * 2,300,000 Energy 3.29% 70,000 Bolt Technology Corporation * 947,800 50,000 Brigham Exploration Company * 1,859,000 22,500 Bristow Group Inc. * 1,064,250 35,000 Rosetta Resources, Inc. * 1,663,900 30,000 SM Energy Company 2,225,700 7,760,650 Financials - Banks 4.51% 110,000 Associated Banc-Corp 1,633,500 101,000 Baylake Corp. 434,300 60,000 Community Bank System, Inc. 1,456,200 73,394 First Financial Bancorp. 1,224,946 150,513 FirstMerit Corporation 2,567,752 30,000 IBERIABANK Corporation 1,803,900 100,000 PrivateBancorp, Inc. 1,529,000 10,649,598 Financials - Diversified 4.10% 23,000 Affiliated Managers Group, Inc. * 2,515,510 180,000 Duff & Phelps Corporation - Class A 2,876,400 45,000 Eaton Vance Corp. 1,450,800 70,000 Waddell & Reed Financial, Inc. 2,842,700 9,685,410 Financials - Insurance 1.61% 90,000 Brown & Brown, Inc. 2,322,000 47,500 HCC Insurance Holdings, Inc. 1,487,225 3,809,225 Health Care - Equipment & Services 9.10% 114,000 Allscripts Healthcare Solutions, Inc. * 2,392,860 43,500 Computer Programs and Systems, Inc. 2,796,180 120,000 DexCom, Inc. * 1,862,400 26,000 IDEXX Laboratories, Inc. * 2,007,720 Page 1 94,400 Insulet Corporation * 1,946,528 75,000 Masimo Corporation 2,482,500 104,550 Meridian Bioscience, Inc. 2,508,154 35,000 MWI Veterinary Supply, Inc. * 2,823,800 106,500 VCA Antech, Inc. * 2,681,670 - 21,501,812 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 2.97% 49,500 Charles River Laboratories International, Inc. * 1,899,810 69,500 PAREXEL International Corporation * 1,730,550 20,000 Perrigo Company 1,590,400 25,000 Techne Corporation 1,790,000 7,010,760 Industrials - Capital Goods 8.38% 120,000 Beacon Roofing Supply, Inc. * 2,456,400 42,650 Graco Inc. 1,940,149 27,500 Middleby Corporation (The) * 2,563,550 32,500 MSC Industrial Direct Co., Inc. - Class A 2,225,275 55,000 RBC Bearings Incorporated * 2,102,650 40,000 Regal-Beloit Corporation 2,953,200 75,000 Robbins & Myers, Inc. 3,449,250 48,750 Sun Hydraulics Corporation 2,101,125 19,791,599 Industrials - Commercial & Professional Services 9.17% 65,000 Copart, Inc. * 2,816,450 60,000 Exponent, Inc. * 2,676,600 127,500 Healthcare Services Group, Inc. 2,241,450 85,000 Huron Consulting Group Inc. * 2,353,650 70,000 ICF International, Inc. * 1,437,800 32,500 IHS Inc. - Class A * 2,884,375 105,000 Mobile Mini, Inc. * 2,522,100 80,000 Ritchie Bros. Auctioneers Incorporated 2,252,000 140,000 Standard Parking Corporation * 2,486,400 21,670,825 Industrials - Transportation 2.09% 75,000 Hub Group, Inc. - Class A * 2,714,250 100,000 Marten Transport, Ltd. 2,230,000 4,944,250 Information Technology - Hardware & Equipment 3.37% 110,000 Aeroflex Holding Corp. * 2,003,100 180,000 Ceragon Networks Ltd. * 2,174,400 73,500 FLIR Systems, Inc. 2,543,835 115,000 Intermec, Inc. * 1,240,850 7,962,185 Information Technology - Semiconductors & Semiconductor Equipment 5.55% 20,000 Cavium Networks, Inc. * 898,600 100,000 CEVA, Inc. * 2,673,000 80,000 Cirrus Logic Inc. * 1,682,400 75,000 OmniVision Technologies, Inc. * 2,664,750 45,000 Silicon Laboratories, Inc. * 1,944,450 100,000 Skyworks Solutions, Inc. * 3,242,000 13,105,200 Information Technology - Software & Services 13.73% 47,500 ANSYS, Inc. * 2,574,025 120,000 Bottomline Technologies (de), Inc. * 3,016,800 27,500 Concur Technologies, Inc. * 1,524,875 197,300 Echo Global Logistics, Inc. * 2,590,549 25,000 FactSet Research Systems Inc. 2,618,250 55,000 Fortinet * 2,420,000 40,000 Informatica Corporation * 2,089,200 80,000 Jack Henry and Associates, Inc. 2,711,200 52,500 ManTech International Corporation - Class A * 2,226,000 54,500 MICROS Systems, Inc. * 2,693,935 30,000 Quality Systems, Inc. 2,500,200 150,000 Radiant Systems, Inc. * 2,655,000 100,000 Smith Micro Software, Inc. * 936,000 80,000 SolarWinds, Inc. * 1,876,800 32,432,834 Materials 3.41% 58,500 AptarGroup, Inc. 2,932,605 110,000 RPM International, Inc. 2,610,300 Page 2 70,000 Sensient Technologies Corporation 2,508,800 8,051,705 TOTAL COMMON STOCKS (cost $138,210,025) 210,933,153 SHORT -TERM INVESTMENTS 9.61% Commercial Paper - 9.06% $ 1,000,000 Sara Lee Corporation 04/01/11, 0.28% 1,000,000 1,375,000 General Mills, Inc. 04/04/11, 0.25% 1,374,971 800,000 Integrys Energy Group, Inc. 04/04/11, 0.27% 799,982 1,100,000 Integrys Energy Group, Inc. 04/04/11, 0.28% 1,099,974 1,000,000 Bemis Company, Inc. 04/05/11, 0.33% 999,964 1,000,000 BMW US Capital, LLC 04/05/11, 0.33% 999,964 1,125,000 Sara Lee Corporation 04/06/11, 0.31% 1,124,952 650,000 Clorox Company (The) 04/07/11, 0.30% 649,968 250,000 Clorox Company (The) 04/07/11, 0.40% 249,983 1,000,000 UnitedHealth Group Incorporated 04/07/11, 0.35% 999,942 600,000 Clorox Company (The) 04/08/11, 0.30% 599,965 1,244,000 UnitedHealth Group Incorporated 04/08/11, 0.35% 1,243,915 1,250,000 BMW US Capital, LLC 04/11/11, 0.30% 1,249,896 700,000 Sara Lee Corporation 04/11/11, 0.30% 699,942 600,000 Clorox Company (The) 04/12/11, 0.31% 599,943 900,000 Sara Lee Corporation 04/12/11, 0.29% 899,920 675,000 Kellogg Company 04/13/11, 0.27% 674,939 800,000 Prudential Financial, Inc. 04/13/11, 0.28% 799,925 1,025,000 Prudential Financial, Inc. 04/14/11, 0.28% 1,024,896 1,000,000 Sara Lee Corporation 04/15/11, 0.28% 999,891 800,000 Clorox Company (The) 04/25/11, 0.29% 799,845 1,500,000 Kellogg Company 04/29/11, 0.25% 1,499,708 1,000,000 Kellogg Company 04/29/11, 0.25% 999,806 21,392,291 Variable Rate Security - 0.55% 1,307,807 American Family Financial Services Inc. 04/01/11, 0.10%(1) 1,307,807 TOTAL SHORT-TERM INVESTMENTS (cost $22,700,098) 22,700,098 TOTAL SECURITY HOLDINGS (cost $160,910,123) - 98.90% 233,633,251 ASSETS, NET OF OTHER LIABILITIES - 1.10% 2,601,107 TOTAL NET ASSETS 236,234,358 (1) Subject to a demand feature as defined by the Securities and Exchange Commission * NON-INCOME PRODUCING % OF NET ASSETS As of March 31, 2011, investment cost for federal tax purposes was $161,311,346 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (3,401,689 ) Net unrealized appreciation 72,321,905 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 21,392,291 Page 3 Variable Rate Security 1,307,807 Level 3 - None Total $233,633,251 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/05/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/05/2011 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/05/2011
